Citation Nr: 1145116	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  03-32 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for an acquired psychiatric disorder.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1973 to November 1973, and from June 1976 to January 1978.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of August 2002 and January 2004 by the Department of Veterans Affairs (VA) San Juan, Puerto Rico Regional Office (RO). 

A brief recitation of the history of the Veteran's claims is instructive.  The Veteran first sought a TDIU in a March 2002 claim; the RO denied this claim in August 2002, and the Veteran filed a timely Notice of Disagreement and Substantive Appeal.  The Veteran's claim to reopen originated in April 2003.  The RO declined to reopen his claim in a January 2004 rating decision, and the Veteran subsequently filed a timely Notice of Disagreement and Substantive Appeal.

This is now the fourth time that these claims have been before the Board.  When this case first came before the Board in March 2006, the Board denied the Veteran's claim to reopen his previously denied claim for service connection, and it denied the Veteran's claim for a TDIU.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court); in March 2007, the Court approved a Joint Motion for Remand and returned the case to the Board.  The Board remanded the claims in November 2007.  After further development and the issuance of a May 2008 Supplemental Statement of the Case, the case returned to the Board.  The Board again denied the Veteran's claims in an April 2009 decision.  

The Veteran again appealed to the Court; in a June 2011 Memorandum Decision, the Court vacated the Board's April 2009 decision and remanded the claims for further action.  The Court's June 2011 Memorandum Decision faulted the Board for two issues: first, it found that the Board did not provide an adequate statement of reasons and bases for its decision, as it did not address a March 2009 medical opinion submitted by the Veteran; and second, that the Board did not ensure compliance with its own remand, as the RO did not issue a Supplemental Statement of the Case as directed by its November 2007 remand.  

The Board recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).

With respect to the first issue, the Board notes that following a May 2008 Supplemental Statement of the Case (the existence of which is discussed in greater detail below), the Veteran's representative sought two extensions to the time allowed to submit evidence or argument to the Board.  In February 2009, the Veteran's representative requested that the record remain open "until March 31, 2009" to allow him to review the file and prepare a written argument.  The Board received a brief from the Veteran's representative on March 20, 2009 that contained both argument and medical evidence.  The Board then prepared a decision that was issued on April 7, 2009, after the representative's requested window.  

The March 2009 medical opinion referenced in the Memorandum Decision was received on April 3, 2009, but it was not associated with the Veteran's claims folder until after the Board issued its April 7, 2009 decision.  Thus, the Board did not discuss or analyze the document about which it had no knowledge, and indeed, in its February 2010 brief to the Court, the Veteran's representative acknowledged that the medical opinion in question was not before the Board at the time of its April 2009 decision.  As the Board now has a chance to review this document, it is accordingly analyzed below.

With respect to the second issue, the Board notes that the Veteran's attorney argued in his February 2010 brief to the Court that "the record is devoid of any SSOC readjudicating the issues on appeal."  In its reply brief, VA's General Counsel wrote that "the record does not reflect that the RO issued a SSOC consistent with the November 2007 Board remand instructions."  The Court similarly found that no SSOC was issued, and that such a document should be provided.

A review of the Veteran's claims folder, however, reveals that the RO issued a Supplemental Statement of the Case in May 2008.  The cover sheet to this Supplemental Statement of the Case reflects that it was mailed both to the Veteran and to his attorney.  In May 2008, the Veteran responded to the Supplemental Statement of the Case, noting that he had no other information or evidence to submit.  In March 2009, the Veteran's representative submitted a brief to the Board, noting that a "May 13, 2008 SSOC continued to deny" the Veteran's claims.  

Despite the above mentioned "law of the case" doctrine, the Court recognizes three "exceptional circumstances" where this doctrine does not apply, including "when the appellate decision was clearly erroneous."  Chisem v. Brown, 8 Vet. App. 374, 375 (1995).  Here, given that the May 2008 Supplemental Statement of the Case is contained in the record, that the Veteran acknowledged his receipt of this document, and that the Veteran's representative himself similarly acknowledged receiving this document, the Board finds the Court's determination that that no SSOC was issued to be clearly erroneous.  No further action is thus required as to this issue.  

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for an acquired psychiatric condition was first denied in June 1981 on the basis that the Veteran did not suffer from a psychiatric condition during his active service; the Veteran did not initiate an appeal of this decision.  

2.  The Veteran has subsequently attempted to reopen his claim, with the most recent prior final denial occurring in December 1998.  

3.  The additional evidence presented since the previous final denial raises a reasonable possibility of substantiating the Veteran's claim for service connection.


CONCLUSIONS OF LAW

1.  The prior RO decision of June 1981 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been presented to reopen the Veteran's claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  In this case, the Veteran contends that the RO erred in refusing to reopen and grant his previously denied claim for service connection for an acquired psychiatric disorder.  He asserts that on the basis of evidence he has now submitted, he meets the legal and factual criteria for service connection.  For the reasons that follow, the Board will reopen the claim.  

A review of the Veteran's service treatment records show that he was injured in a July 1977 automobile accident; the Veteran suffered contusions to his scalp, a mild concussion, an abrasive avulsion of the left face with damage to the left 7th cranial nerve, wrist lacerations both centrally and dorsally and palmaris tendon damage, lacerations of the left index and middle fingers, and a right leg abrasion.  

The Veteran first sought service connection for a psychiatric disorder (claimed as a nervous condition) in February 1978.  The RO denied his claim in a June 1981 rating decision.  

In March 1982, the Veteran again sought service connection for a psychiatric disorder.  In June 1982, the RO denied the Veteran's claim, finding no evidence that the Veteran suffered from his claimed condition during his active service.  The Veteran submitted additional evidence following this denial; the RO again denied the Veteran's claim in a July 1983 rating decision, finding no evidence that the Veteran suffered from his claimed condition during his active service.  

The Veteran sought to reopen his claim for service connection in a September 1984 filing.  In an April 1986 rating decision, the RO determined that service connection for schizophrenia was not warranted, noting that it is not a disability arising from his facial scars.  

The Veteran sought service connection for a "psychosis" condition in September 1993.  The RO denied the Veteran's claim in December 1998, finding that new and material evidence had not been presented.  The RO determined that there remained no evidence that the Veteran's psychiatric condition was related to his active service.  

The Veteran filed the claim at issue here in April 2003.  The RO denied the Veteran's claim in January 2004, finding that he had not submitted new and material evidence.  The Veteran filed a timely Notice of Disagreement.  The RO issued a Statement of the Case in July 2004, and the Veteran filed a Substantive Appeal in September 2004.  

When this case first came before the Board in May 2006, the Board denied the Veteran's claim to reopen, finding that he had not submitted new and material evidence.  The Veteran appealed his claim to the Court, and in March 2007, the Court approved a Joint Motion for Remand.  In order to satisfy the directives of the Joint Remand, the Board remanded the claim in November 2007.  The RO issued a Supplemental Statement of the Case in May 2008, and the Board again denied the Veteran's claim in April 2009.  The Court vacated this decision in June 2011, and it has now returned to the Board.  

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with respect to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, Jackson v Principi, 265 F.3d 1366, 1369 (2001) (holding that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened regardless of whether the previous action denying the claim was appealed to the Board).  

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Here, though a plethora of new evidence has been submitted since the most recent denial in December 1998, the Board shall focus its attention on the most pertinent evidence and determine that a reopening is warranted.  Notably, it is the application of the holdings of two recent Court decisions that compel the Board to reopen the Veteran's claim.  

First, the Board notes that the essential basis for the denial of service connection was the absence of evidence that the Veteran suffered from an acquired psychiatric disorder during his active service; and the new evidence submitted fails to specifically address this shortcoming.  

In an April 2004 letter, however, Dr. Jose Luis Lopez stated that the Veteran was suffering from PTSD.  Unlike claims for psychiatric disorders in general, establishing service connection for PTSD does not require proof of an in-service incurrence or aggravation of a claimed disability.  Compare Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)) (stating that, generally, in order to grant a service connection claim, the Board must find evidence of an in service incurrence or aggravation of a claimed disability), with 38 C.F.R. § 3.304(f) (2011) ("Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition . . . ; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.").

Though the Board had earlier stated that the Veteran's claim for service connection for PTSD should be considered separate from his claim for service connection for a psychiatric disorder in general, in Clemons v. Shinseki, the Court concluded that when a claimant seeks service connection for PTSD, such a claim must be "considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes, and the information" submitted by the claimant or obtained by VA.  23 Vet. App. 1, 5 (2009).  As the Veteran has been diagnosed as suffering from PTSD as well as other psychiatric disorders, the Board shall include his claim for service connection for PTSD in the overarching claim for service connection for an acquired psychiatric disorder.  

Accordingly, despite the fact that there remains no evidence that the Veteran suffered from an acquired psychiatric disorder during his active service, the fact that his claim now necessarily includes the issue of entitlement to service connection for PTSD means that such a showing may not be necessary.  This alone warrants reopening.  

Second, in Shade v. Shinseki, the Court concluded that regulations regarding new and material evidence claims "[do] not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120 (2010).  

The Veteran's claim has been previously denied both on the basis that there was no evidence that he suffered from an acquired psychiatric disorder during service and on the basis that there was no evidence that the Veteran's current psychiatric disorder was related to his active service.  In this regard, a March 2009 psychiatric examination by Cesar A. Reyes-Laborde, MD. found that the Veteran suffers from "a severe affective disorder mixed with disabling anxiety," with Dr. Laborde adding that "his psychiatric condition is a direct result of a life threatening motor vehicle accident in 1977."  

Though Dr. Laborde's opinion does not resolve the question of whether the Veteran suffered from his psychiatric disorder during his active service, it nonetheless addresses one reason for a previous final denial.  Accordingly, under the standard established by Shade, this evidence is similarly new and material and warrants reopening the Veteran's claim for service connection.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the Board has determined that the Veteran's claim for service connection should be reopened.  As the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties to notify and assist is thus unnecessary.  


ORDER

As new and material evidence has been received , the Veteran's claim for service connection for an acquired psychiatric condition is reopened; to this extent only, his appeal is granted.  


REMAND

Having reopened the Veteran's claim for service connection for an acquired psychiatric disorder, the Board must now determine whether service connection for this condition is warranted.  For the reasons that follow, the Board determines that both this claim and the Veteran's claim for a TDIU must be remanded.

Generally, in order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson, 12 Vet. App at 253.  

Here, there is no doubt that the Veteran currently suffers from a psychiatric disorder, as both VA and private treatment records reflect a current diagnosis.  Further, for the reasons described above, the Board has broadened the Veteran's claim to one for service connection for an acquired psychiatric disorder in general, including whether service connection for PTSD is warranted.  See Clemons, 23 Vet. App. at 5.  

Despite this evidence of a current diagnosis, three points of ambiguity remain.  

First, since the Veteran's separation from active service, he has received a number of diagnoses for his psychiatric condition.  In April 1982, the Veteran was diagnosed as suffering from anxiety disorder with depressive traits and a suicide attempt.  In July 1982, the Veteran was diagnosed as suffering from major depressive disorder.  A February 1984 psychiatric questionnaire diagnosed the Veteran as suffering from severe schizophrenia, chronic, undifferentiated, and PTSD.  In a September 1985 VA examination, the Veteran was diagnosed as suffering from schizophrenic disorder, paranoid type, with depressive components; VA treatment records from 2003 reflect that the Veteran continued to receive treatment for schizophrenia.  An April 2004 letter from Dr. Jose Luis Lopez reflects that the Veteran was diagnosed as suffering from PTSD.  A May 2004 VA examination diagnosed the Veteran as suffering from depressive disorder, not otherwise specified.  Psychiatrist Dr. Rafael Balserio diagnosed the Veteran as suffering from major depressive disorder, chronic with anxiety May 2007.  Finally, in March 2009, Dr. Laborde diagnosed the Veteran as suffering from "a severe affective disorder mixed with disabling anxiety."

Given this litany of diagnoses, the Board believes that a remand is proper in order to obtain an opinion as to what particular psychiatric condition the Veteran currently suffers from and why.

Second, it is not clear whether the Veteran's current psychiatric condition is related to his active service, as there exists evidence both in support and in opposition to this conclusion.  The Veteran's representative has argued that either the conclusion reached by Dr. Lopez or by Dr. Laborde is sufficient to grant service connection.  The Board disagrees.  To be considered probative evidence, a conclusion from a doctor must be enhanced by sufficient commentary so as to allow for weighing of that conclusion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) ("A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.").  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions.  Nieves-Rodriguez, 22 Vet. App. at 304.

Here, both Dr. Lopez's and Dr. Laborde's conclusions are lacking.  Dr. Lopez simply wrote "chronic PTSD (severe accident 1978)."  Putting aside the fact that the Veteran's in-service accident occurred in 1977, this statement is nowhere near particular enough to allow the Board to weigh it.  Second, Dr. Laborde wrote that the Veteran's psychiatric condition "is a direct result of a life threatening motor vehicle accident in 1977.  After the accident, the [Veteran] became suicidal, aggressive, and developed auditory hallucinations."  This opinion is similarly too short to allow for proper weighing of the evidence.

Thus, on remand, an opinion should be provided as to the etiology of the Veteran's psychiatric condition.  

Third, the second element of service connection requires evidence of an in-service incurrence or aggravation of the Veteran's claimed disability.  A review of the Veteran's service treatment records reveals no evidence that he suffered from any of his claimed disabilities during his active service.  

Service connection for PTSD, however, does not require such evidence.  Thus, during the ordered examination upon remand, the examiner should comment on whether there is evidence that the Veteran's PTSD is causally related to an in-service stressor or whether there is any evidence that the Veteran suffered from any other diagnosed psychiatric disorder during his active service.  

Finally, the adjudication of the Veteran's claim for service connection for an acquired psychiatric disorder could greatly affect his claim for a TDIU, the Board finds that these issues are inextricably intertwined, and the Veteran's claim for a TDIU must be remanded as well.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA examination by an individual with the appropriate expertise in mental disorders.  The examiner should review the Veteran's claims file - including his service records - and should indicate in the report provided that this review was accomplished.  

After examining the Veteran, the examiner is asked to answer the following questions:

a) From what acquired psychiatric disorder/s does the Veteran currently suffer?  Please offer your rationale as to why you believe that the Veteran suffers from the particular psychiatric disorder/s over any others with which he has been diagnosed.  

b) If you find that the Veteran is suffering from PTSD, is there a link between his current symptoms and any in-service stressor?  For the purposes of this appeal, the examiner should note that the Veteran's July 1977 motor vehicle accident is documented in his service treatment records and is thus conceded as a stressor.  

c) If you find that the Veteran suffers from a psychiatric disorder other than PTSD, then is there any evidence that the Veteran suffered from this condition during his active service?

d) Also, if you find that the Veteran suffers from a psychiatric disorder other than PTSD, then is it at least as likely as not (i.e. a 50 percent chance or greater) that the Veteran's acquired psychiatric disorder is caused by or related to his active service or any incident therein, including his July 1977 car accident?  Whether this answer is positive or negative, please provide a detailed explanation for your conclusion.  

e) Finally, from what level of occupational and social impairment does the Veteran suffer as a result of his acquired psychiatric disorder?

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  If and only if the examiner from the Veteran's psychiatric examination determines that the Veteran suffers from a psychiatric disorder that is causally related to service, then schedule the Veteran for an examination to determine whether all of the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  

The examiner is advised that the Veteran currently suffers from four service-connected disabilities: multiple disfiguring scars of the face, rated as 50 percent disabling; conjunctivitis, rated as 10 percent disabling; and scars of the left index finger and scars of the left forearm and wrist, each rated as noncompensably disabling.  

3.  The RO should read the medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all the questions posed are not answered.  

4.  The RO shall then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


